           Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 1 of 26




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

MARLENE B. MCLEOD, U.P.I., INC.,               )
AND THE MARLENE MCLEOD                         )
REVOCABLE LIVING TRUST DATED                   )      CIVIL ACTION FILE NO.
APRIL 30, 2008,                                )
                                               )
      Plaintiffs,                              )      ______________________
                                               )
v.                                             )
                                               )
DANIEL W. MACDONALD AND                        )
DONALD MACLEAN,                                )
                                               )
      Defendants.                              )
                                               )

                                   COMPLAINT


      Plaintiffs Marlene B. McLeod, U.P.I., Inc., and the Marlene McLeod

Revocable Living Trust dated April 20, 2008 (collectively, the “Plaintiffs”) file this

Complaint against Defendants Daniel W. MacDonald and Donald MacLean

(collectively, the “Defendants”), and state as follows:

                                       Parties

      1.       Plaintiff Marlene B. McLeod (“Marlene McLeod”) is a Florida

resident who resides at 822 SE 23rd Street, Ocala, Florida, 34471, who is over

eighty-years old at the time of the filing of this complaint.

                                           1
           Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 2 of 26




      2.       Plaintiff U.P.I., Inc. (“U.P.I.”) is a Florida Corporation with its

principal place of business in Ocala, Florida.

      3.       Plaintiff Marlene McLeod Revocable Living Trust dated April 30,

2008 Trust (the “Trust”) is a Florida living trust with an address of 177 Turkey

Creek, Alachua, Florida, and with Marlene B. McLeod as its trustee.

      4.       The Trust is the owner of 861 East Lake Drive, Decatur, Georgia

30030 (the “Property”).

      5.       Defendant Daniel MacDonald (“Defendant MacDonald”) is a resident

of Fulton County, Georgia, and may be served at 305 Saddle Hill Ct., Roswell, GA

30075, or wherever he may be found.

      6.       Defendant Donald MacLean (“Defendant MacLean”) is a resident of

Cherokee County, Georgia, and may be served at his residence at 530 Gold Rush

Ct., Ball Ground, GA 30107, or wherever he may be found.

                                Venue and Jurisdiction

      7.       Jurisdiction is proper in this Court pursuant to 28 USC § 1332(a)

because the matter in controversy exceeds seventy-five thousand dollars ($75,000)

exclusive of interest and costs and there is complete diversity of citizenship.

      8.       Venue is proper in this judicial district pursuant to 28 USC § 1391(a)

because the Defendants all reside in the Northern District of Georgia.

                                             2
           Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 3 of 26




      9.       Venue is also proper in the Northern District of Georgia because a

substantial part of the events or omissions giving rise to the claims occurred here.

                                        Facts

      10.      This case about Defendants’ conspiracy to defraud Plaintiff Marlene

B. Mcleod through promissory notes and fraudulent promises and invoices for the

purported renovation of the Property.

      A. Defendant MacDonald’s Part of the Scheme

      11.      In 2006, Defendant MacDonald, the son of a close friend of Marlene

McLeod, engaged in a scheme to defraud Marlene McLeod.

      12.      As a part of the scheme, on April 1, 2006, Defendant MacDonald

signed a promissory note in the amount of two hundred fifty-five thousand dollars

($255,000), promising to pay Marlene McLeod that amount plus eleven per cent

(11.0%) interest per annum by April 1, 2007 (the “First Promissory Note”). The

First Promissory Note is attached as Exhibit A.

      13.      In exchange for the First Promissory Note, Marlene McLeod provided

Defendant MacDonald with two-hundred thousand dollars ($200,000).

      14.      Defendant MacDonald had no intention to pay the First Promissory

Note when he entered it.



                                          3
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 4 of 26




      15.    The First Promissory Note was secured by a Deed to Secure Debt,

which Defendant MacDonald also executed on April 1, 2006. The Deed to Secure

Debt is attached as Exhibit B.

      16.    Defendant MacDonald did not pay the First Promissory Note as

required.

      17.    Marlene McCleod demanded payment on the First Promissory Note

but did not foreclose because the secured property lacked sufficient equity for her

to recover any money.

      18.    On April 1, 2008, Defendant MacDonald and Marlene McLeod

entered into a modification of the First Promissory Note (the “Modification”). The

new terms had a principal balance of three hundred eleven thousand one hundred

dollars ($311,100). Payments of principal and interest were to be made beginning

June 1, 2008 in the amount of $2,282.74, calculated by amortizing the above

principal balance over 360 months with an annual rate of 8.00% interest. The

modification had a balloon payment with principal and accrued interest due in full

on May 31, 2009. The Modification is attached as Exhibit C.

      19.    Defendant MacDonald made some of the monthly payments in 2008

for a total of eleven thousand four hundred thirteen dollars and seventy cents

($11,413.70) but did not pay the balloon payment.

                                         4
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 5 of 26




      20.    In early 2018, Defendant MacDonald approached Marlene McLeod

with a new scheme.

      21.    Defendant MacDonald told Marlene McLeod that he wanted to make

amends for his past debt to her by assisting her in the renovation of an investment

property in Decatur, Georgia. The investment property was the Property, which as

indicated above, was located at 861 East Lake Drive, Decatur, Georgia 30030.

      22.    Under this new scheme, Marlene McLeod was to buy the Property and

Defendant MacDonald would complete the renovations.

      23.    At the time Defendant MacDonald promised to complete the

renovations, he had no intention to perform.

      24.    On February 2, 2018, Marlene McLeod, as the trustee of the Marlene

McLeod Revocable Living Trust dated April 30, 2008, purchased the Property.

      25.    On January 24, 2018, Marlene McLeod provided Defendant

MacDonald with seventy-five thousand dollars ($75,000) by wire transfer for

materials, labor, and other items related to the renovation of the Property.

      26.    Upon information and belief, instead of using the money for

renovations, Defendant MacDonald took at least a portion of the money for his

own use.



                                          5
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 6 of 26




      27.   Between February 2, 2018 and August 20, 2018, Defendant

MacDonald did very little in the way of renovations.

      28.   On August 20, 2018, Defendant MacDonald through a company

called Triple Divide, LLC issued Marlene McLeod a promissory note in the

amount of fifty thousand dollars ($50,000). As part of the promissory note,

Defendant MacDonald on behalf of Triple Divide, LLC promised to pay fifty-two

thousand dollars ($52,000) (the “Second Promissory Note”). The Second

Promissory Note is attached as Exhibit D.

      29.   On August 22, 2018, Marlene McLeod through U.P.I. funded the

Second Promissory Note to Defendant MacDonald in the amount of fifty thousand

dollars ($50,000).

      30.   At the time Defendant MacDonald executed the promissory note he

had no intention to pay Marlene McLeod or U.P.I.

      31.   On September 1, 2018, Defendant MacDonald issued Marlene

McLeod a promissory note in the amount of eight thousand dollars ($8,000). As

part of the promissory note, Defendant MacDonald promised to pay 4% interest

and make monthly payments in the amount of $458.65 beginning September 20,

2018 (“Third Promissory Note”). The term of the Third Promissory Note was 18



                                         6
          Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 7 of 26




months with a final due date of February 1, 2020. The Third Promissory Note is

attached as Exhibit E.

      32.     In exchange for the Third Promissory Note, Marlene McLeod paid

Defendant MacDonald $8,000.

      33.     Defendant MacDonald took the money with no intention to repay it.

      B. Defendant MacLean’s Part of the Scheme

      34.     Upon information and belief, in December 2018, Defendant

MacDonald and Defendant MacLean conspired and agreed with each other to

further defraud and steal from Marlene McLeod through Defendant MacLean

taking over the renovation of the Property and then over-inflating invoices,

submitting invoices to Marlene McLeod for work that was never completed or had

been completed previously and for work that was done improperly.

      35.     Between December 19, 2018 and November 25, 2019, though a series

of 46 fraudulent invoices, Defendant MacLean charged Plaintiffs and Plaintiffs

paid one hundred seventy-one thousand two hundred twenty-one dollars and fifty

cents ($171,221.50) for improvements to the Property worth a fraction of that

amount.

      36.     For example, in invoice number 1006 dated December 19, 2018 and

invoice number 1009 dated January 9, 2019, attached as Exhibits F and G,

                                         7
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 8 of 26




Defendant MacLean fraudulently charged Marlene McLeod $3,800 for roofing

replacement and repairs that were not adequately completed and what was done

was done intentionally poorly, knowing that said repairs were done inadequately

and poorly.

      37.     Similarly, in invoices 1014, 1017, and 1018, attached as Exhibits H, I,

and J, Defendant MacLean fraudulently charged Marlene McLeod $5,250 for

electrical work that was not adequately completed and what was done was done

intentionally poorly, knowing that said repairs were done inadequately and poorly.

      38.     In invoices 1018, 1019, and 1021, attached as Exhibits J, K, and L,

Defendant MacLean fraudulently overcharged Marlene McLeod by thousands of

dollars for a handrail that was improperly installed and not to code.

      39.     In invoices 1019, 1024, 1025, 1030, 1032, 1033, 1034, 1036, 1037,

1038, 1039, and 1054, Defendant MacLean fraudulently overcharged Marlene

McLeod by thousands of dollars for multiple applications of paint that was merely

a single coat of primer. Invoice 1019 is attached as Exhibit K. Invoices 1024, 1025,

1030, 1032, 1033, 1034, 1036, 1037, 1038, 1039, and 1054 are attached as Exhibits

M through W.

      40.     Although there was some plumbing done to the Property, in invoices

1023, 1024, 1025, and 1026, Defendant MacLean fraudulently overcharged

                                          8
         Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 9 of 26




Marlene McLeod for plumbing fixtures. Invoice 1023 is attached as Exhibit X.

Invoice 1024 is attached as Exhibit M. Invoice 1025 is attached as Exhibit N.

Invoice 1026 is attached as Exhibit Y.

        41.    In invoice 1027, attached as Exhibit Z, Defendant MacLean

fraudulently charged Marlene McLeod $1,872.00 for “seamless gutters” that were

never attached to the Property.

        42.    In invoices 1042 through 1054, Defendant MacLean fraudulently

charged Marlene McLeod for material and labor that was either never provided or

was previously paid for. Invoice 1042 through 1053 are attached as Exhibits AA

through LL. Invoice 1054 is attached as Exhibit W.

              COUNT I – BREACH OF FIRST PROMISSORY NOTE
                          (Against Defendant MacDonald)

        43.    The foregoing paragraphs of the Complaint are incorporated by

reference as if set forth herein.

        44.    On April 1, 2006, Marlene McLeod and Defendant MacDonald entered

into the First Promissory in which Defendant MacDonald agreed to pay Marlene

McLeod the amount of $255,000 plus 11.0% interest per annum payable by April 1,

2007.

        45.    Marlene McLeod provided valuable consideration in exchange for the

promissory note.
                                         9
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 10 of 26




      46.    The First Promissory Note was a contract under seal.

      47.    Defendant MacDonald breached said promissory note by failing to pay

on the promissory note as required.

      48.    Defendant MacDonald’s breach directly and proximately caused harm

to Marlene McLeod.

      49.    Defendant MacDonald’s breach damaged Marlene McLeod.

      50.    As of December 1, 2020, Defendant MacDonald owes principal in the

amount of two hundred ninety-nine thousand six hundred eighty-six dollars and

thirty cents ($299,686.30) plus interest to the date of judgment on the First

Promissory Note.

                      COUNT II – BREACH OF MODIFICATION
                          (Against Defendant MacDonald)

      51.    Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

      52.    On April 1, 2008, Marlene McLeod and Defendant MacDonald

entered into the Modification in which Defendant MacDonald agreed to pay

Marlene McLeod the amount of three hundred eleven thousand one hundred

dollars ($311,100) plus 8.0% interest per annum.

      53.    Marlene McLeod provided valuable consideration in exchange for the

Modification.
                                         10
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 11 of 26




      54.    The Modification was a contract under seal.

      55.    Defendant MacDonald breached the Modification by failing to pay on

the Modification as required.

      56.    Defendant MacDonald’s breach directly and proximately caused harm

to Marlene McLeod.

      57.    Defendant MacDonald’s breach damaged Marlene McLeod.

      58.    Defendant MacDonald owes principal in the amount of two hundred

ninety-nine thousand six hundred eighty-six dollars and thirty cents ($299,686.30)

plus interest to the date of judgment on the Modification.

      COUNT III – BREACH OF THE SECOND PROMISSORY NOTE
                    (Against Defendant MacDonald)

      59.     Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

      60.    On August 1, 2018, Marlene McLeod and Defendant MacDonald

entered into the Second Promissory Note in which Defendant MacDonald agreed

to pay Marlene McLeod the amount of fifty-two thousand dollars ($52,000).

      61.    Marlene McLeod provided valuable consideration in exchange for the

Second Promissory Note.

      62.    The Second Promissory Note was a contract under seal.


                                         11
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 12 of 26




      63.    Defendant MacDonald breached the Second Promissory Note by

failing to pay on the promissory note as required.

      64.    Defendant MacDonald’s breach directly and proximately caused harm

to Marlene McLeod.

      65.    Defendant MacDonald’s breach damaged Marlene McLeod.

      66.    Defendant owes principal in the amount of fifty-two thousand dollars

($52,000) and interest until the date of judgment on the Second Promissory Note.

       COUNT IV – BREACH OF THE THIRD PROMISSORY NOTE
                    (Against Defendant MacDonald)

      67.     Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

      68.    On August 1, 2018, Marlene McLeod and Defendant MacDonald

entered into the Third Promissory in which Defendant MacDonald agreed to pay

the amount of eight thousand dollars ($8,000) and 4% interest.

      69.    Marlene McLeod provided valuable consideration in exchange for the

Second Promissory Note.

      70.    The Third Promissory Note was a contract under seal.

      71.    Defendant MacDonald breached the Third Promissory Note by failing

to pay on the promissory note as required.


                                         12
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 13 of 26




      72.    Defendant MacDonald’s breach directly and proximately caused harm

to Marlene McLeod.

      73.    Defendant MacDonald’s breach damaged Marlene McLeod.

      74.    Defendant owes principal in the amount of eight thousand dollars

($8,000) and interest until the date of judgment on the Third Promissory Note.

                     COUNT V – BREACH OF CONTRACT
                       (Against Defendant MacDonald)

      75.    Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

      76.    Defendant MacDonald and Marlene McLeod entered into a contract

for Defendant MacDonald to perform renovation services for Plaintiffs.

      77.    Plaintiffs provided valuable consideration in exchange for the

services.

      78.    Defendant MacDonald failed to perform the contracted services.

      79.    The breach is a direct and proximate cause of harm to Plaintiffs.

      80.    The breach damaged Plaintiffs.

                     COUNT VI – BREACH OF CONTRACT
                        (Against Defendant MacLean)

      81.    Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

                                         13
          Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 14 of 26




         82.   Defendant McLean and Marlene McLeod entered into a contract for

Defendant MacLean to perform renovation services for Plaintiffs.

         83.   Plaintiffs provided valuable consideration in exchange for the

services.

         84.   Defendant MacLean failed to perform the contracted services.

         85.   The breach is a direct and proximate cause of harm to Plaintiffs.

         86.   The breach damaged Plaintiffs.

                           COUNT VII – CONVERSION
                          (Against Defendant MacDonald)

         87.   Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

         88.   Defendant MacDonald took money that is the property of the

Plaintiffs.

         89.   Plaintiffs have demanded repayment of the money.

         90.   Defendant MacDonald has refused to repay the converted money.

         91.   Such conversion has injured Plaintiffs in an amount to be shown at

trial.




                                           14
          Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 15 of 26




                          COUNT VIII – CONVERSION
                          (Against Defendant MacLean)

         92.   Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

         93.   Defendant MacLean took money that is the property of Plaintiffs.

         94.   Plaintiffs have demanded repayment of the money.

         95.   Defendant MacLean has refused to repay the converted money.

         96.   Such conversion has injured Plaintiffs in an amount to be shown at

trial.

    COUNT IX – FRAUD THROUGH THE FIRST PROMISSORY NOTE
                  (Against Defendant MacDonald)

         97. Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

         98. To induce Marlene McLeod to pay him two hundred fifty-five

thousand dollars ($255,000), Defendant MacDonald falsely represented to Marlene

McLeod through the First Promissory Note that he would pay her that amount plus

interest in the amount of 11% per annum.

         99. At the time he entered the First Promissory Note, Defendant

MacDonald had no intention to repay Marlene McLeod the full amount.



                                          15
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 16 of 26




       100. Marlene McLeod justifiably relied on Defendant MacDonald’s

misrepresentations.

       101. Defendant MacDonald concealed his fraud to prevent Marlene

McLeod from pursuing an action to recover on the First Promissory Note.

       102. Marlene McLeod has been damaged by Defendant MacDonald’s fraud

in an amount to be determined at trial.

           COUNT X – FRAUD THROUGH THE MODIFICATION
                     (Against Defendant MacDonald)

      103. Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

      104. To induce Marlene McLeod from attempting to collect upon

Defendant MacDonald’s breach of the First Promissory Note, Defendant

MacDonald falsely represented to Marlene McLeod that he would pay her three

hundred eleven thousand one hundred dollars ($311,100) plus interest in the

amount of 8% per annum.

      105. At the time he entered the Modification, Defendant MacDonald had

no intention to repay Marlene McLeod the full amount.

      106. Marlene McLeod justifiably relied on Defendant MacDonald’s

misrepresentations.


                                          16
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 17 of 26




      107. Defendant MacDonald concealed his fraud to prevent Marlene

McLeod from pursuing an action to recover on the Modification.

      108. Marlene McLeod has been damaged by Defendant MacDonald’s fraud

in an amount to be determined at trial.

  COUNT XI – FRAUD THROUGH THE SECOND PROMISSORY NOTE
                 (Against Defendant MacDonald)

      109. Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

      110. To induce Marlene McLeod to pay him fifty thousand dollars

($50,000), Defendant MacDonald falsely represented to Marlene McLeod through

the Second Promissory Note that he would pay her that amount plus interest in the

amount of 4% per annum for a total of fifty-two thousand dollars $52,000 due

December 31, 2018.

      111. At the time he entered the Second Promissory Note, Defendant

MacDonald had no intention to repay Marlene McLeod the full amount.

      112. Marlene McLeod justifiably relied on Defendant MacDonald’s

misrepresentations.

      113. Marlene McLeod has been damaged by Defendant MacDonald’s fraud

in an amount to be determined at trial.


                                          17
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 18 of 26




  COUNT XII – FRAUD THROUGH THE THIRD PROMISSORY NOTE
                 (Against Defendant MacDonald)

      114. Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

      115. To induce Marlene McLeod to pay him eight thousand dollars

($8,000), Defendant MacDonald falsely represented to Marlene McLeod through

the Third Promissory Note that he would pay her that amount plus interest in the

amount of 4% per annum due February 1, 2018.

      116. At the time he entered the Third Promissory Note, Defendant

MacDonald had no intention to repay Marlene McLeod the full amount.

      117. Marlene McLeod justifiably relied on Defendant MacDonald’s

misrepresentations.

      118. Marlene McLeod has been damaged by Defendant MacDonald’s fraud

in an amount to be determined at trial.

    COUNT XIII – FRAUD THROUGH THE RENOVATION SCHEME
                   (Against Defendant MacDonald)

      119. Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.




                                          18
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 19 of 26




      120. To induce Marlene McLeod to pay him seventy-five thousand dollars

($75,000), Defendant MacDonald falsely represented to Marlene McLeod that he

would use the money to renovate the Property.

      121. Defendant MacDonald had no intention to use the money to renovate

the Property.

      122. Marlene McLeod justifiably relied on Defendant MacDonald’s

misrepresentations.

      123. Marlene McLeod has been damaged by Defendant MacDonald’s fraud

in an amount to be determined at trial.

    COUNT XIV – FRAUD THROUGH THE RENOVATION SCHEME
                   (Against Defendant MacLean)

      124. Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

      125. To induce Plaintiffs to pay one hundred seventy-one thousand two

hundred twenty-one dollars and fifty cents ($171,221.50) for improvements to the

Property worth a fraction of that amount, Defendant MacLean issued a series of

invoices, many of which were for work that was not performed, materials that were

not provided, and for work and materials for which he had billed previously.




                                          19
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 20 of 26




      126. Defendant MacLean knew that he was invoicing Plaintiffs for work

that he was not performed, materials that were not provided, and for work and

materials for which he had billed previously.

      127. Plaintiffs justifiably relied on Defendant MacLean’s

misrepresentations.

      128. Marlene McLeod has been damaged by Defendant MacDonald’s fraud

in an amount to be determined at trial.

             COUNT XV – NEGLIGENT MISREPRESENTATION
                        (Against Both Defendants)

      129. Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

      130. Defendants further provided information to Plaintiffs that caused them

to believe the money they paid for work would actually be used to work on the

Property.

      131. Defendants further provided information that caused Plaintiffs to

believe the work performed would be performed in a workmanlike manner.

      132. Each of these representations was false and Defendants provided this

information to Plaintiffs who were known foreseeable persons.

      133. Plaintiffs reasonably relied on this information.


                                          20
         Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 21 of 26




        134. Plaintiffs have been damaged by their reliance on Defendants’

misinformation in an amount to be determined at trial.

                COUNT XVI – MONEY HAD AND RECEIVED
                       (Against Both Defendants)

        135. Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

        136. Plaintiffs have paid Defendants for the performance of renovation

services that were never performed.

        137. Defendants have received money that in equity and good conscious

they should not be permitted to keep.

        138. Plaintiffs have made numerous demands for the return of the money

paid.

        139. Defendants have refused.

 COUNT XVII – VIOLATION OF THE GEORGIA RICO (RACKETEER
     INFLUENCED AND CORRUPT ORGANIZATIONS) ACT
                   (Against Both Defendants)

        140. Paragraphs 1 through 42 of the Complaint are incorporated by

reference as if set forth herein.

        141. Defendants have violated O.C.G.A. § 16-14-4(c) individually and

together by conspiring and endeavoring to violate the Georgia RICO Act,

O.C.G.A. § 16-14-4(a).
                                        21
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 22 of 26




      142. Defendants have engaged in at least two acts of racketeering activity

in furtherance of one or more incident, schemes, or transactions that have the same

or similar intents, results, victims, or methods of commission or are otherwise

interrelated by distinguishing characteristics and are not isolated incidents.

      143. On at least two occasions, Defendant MacDonald took money, the

property of Plaintiffs with the intention of depriving said owner of said property.

      144. On at least two occasions, Defendant MacLean took money, the

property of Plaintiffs with the intention of depriving said owner of said property.

      145. On at least two occasions, Defendant MacDonald voluntarily and

intentionally devised and participated in a scheme to defraud Plaintiffs of money,

with intent to defraud, using interstate wire communications, when it was

reasonably foreseeable that wire communications would be used.

      146. On at least two occasions, Defendant MacLean did, with intent to

defraud, voluntarily and intentionally devise and participate in a scheme to defraud

Plaintiffs of money using interstate wire communications, when it was reasonably

foreseeable that wire communications would be used.

      147.      From January 1, 2017, Marlene McLeod was and is a person over 65

years of age.



                                          22
         Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 23 of 26




        148. On at least two occasions, Defendant MacDonald illegally and

improperly used Marlene McLeod’s financial resources through undue influence,

deception, false representation, and false pretense for his own profit and advantage.

        149.   On at least two occasions, Defendant MacLean illegally and

improperly used Marlene McLeod’s financial resources through undue influence,

deception, false representation, and false pretense for his own profit and advantage.

        150. Defendants’ RICO violations have directly and proximately caused

injuries to Plaintiffs in an amount to be determined at trial.


    COUNT XVIII – PUNITIVE DAMAGES AND TREBLE DAMAGES
                     (Against Both Defendants)

        151. The foregoing paragraphs of the Complaint are incorporated by

reference as if set forth herein.

        152. Plaintiffs are entitled to treble damages pursuant to O.C.G.A. § 16-14-

6(c).

        153. Defendants’ actions showed willful misconduct, malice, fraud,

wantonness, oppression, or that entire want of care which would raise the

presumption of conscious indifference to the consequences.




                                          23
            Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 24 of 26




        154. Plaintiffs are entitled to punitive damages against Defendants in an

amount sufficient to deter their fraudulent conduct pursuant to O.C.G.A. § 51-12-

5.1(c).

        155. These actions have damaged Plaintiffs in an amount to be determined

at trial.

            COUNT XIX – ATTORNEY’S FEES AND COSTS OF LITIGATION

    156.        The foregoing paragraphs of the Complaint are incorporated by

        reference as if set forth herein.

        157. Plaintiffs are entitled to attorneys’ fees and costs of investigation and

litigation pursuant O.C.G.A. § 16-14-6(c).

        158. Defendants have acted in bad faith, been stubbornly litigious, and

have caused Plaintiffs unnecessary trouble and expense.

        159. Plaintiffs are also entitled to attorneys’ fees from Defendant

MacDonald by the express terms of the Third Promissory Note.

        160. As a result of Defendants’ actions, Plaintiffs are entitled to recover

their reasonable attorneys’ fees and costs incurred in bringing and prosecuting this

matter pursuant to O.C.G.A. § 13-6-11.




                                            24
        Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 25 of 26




      WHEREFORE, Plaintiffs respectfully demand and pray for judgment in

accordance with this Complaint and such other relief as is just and proper.

Plaintiffs further demand a trial by jury.

      Respectfully submitted this the 23rd day of December 2020.

                                                  POOLE HUFFMAN, LLC

                                                  /s/ Jon David Huffman
                                                  Jon David W. Huffman
                                                  Georgia Bar No. 937966
                                                  Christopher W. Timmons
                                                  Georgia Bar No. 712659
                                                  3562 Habersham at Northlake
                                                  Bldg. J, Suite 200
                                                  Tucker, Georgia 30084
                                                  (404) 373-4008
                                                  jondavid@poolehuffman.com
                                                  timmons@poolehuffman.com

                                                  Attorneys for Plaintiffs




                                             25
       Case 1:20-cv-05212-ELR Document 1 Filed 12/23/20 Page 26 of 26




                       CERTIFICATE OF COUNSEL

      This is to certify that the foregoing was prepared using Times New Roman

14-point font in accordance with LR 5.1(C), N.D.Ga.


                                           POOLE HUFFMAN, LLC

                                           /s/ Jon David Huffman
                                           Jon David W. Huffman
                                           Georgia Bar No. 937966
                                           Christopher W. Timmons
                                           Georgia Bar No. 712659
                                           3562 Habersham at Northlake
                                           Bldg. J, Suite 200
                                           Tucker, Georgia 30084
                                           (404) 373-4008
                                           jondavid@poolehuffman.com
                                           timmons@poolehuffman.com

                                           Attorneys for Plaintiffs




                                      26
